



AMENDMENT AND MUTUAL RELEASE AGREEMENT
This AMENDMENT AND MUTUAL RELEASE AGREEMENT (this “Agreement”), dated as of July
[●], 2017, is by and between Function(x) Inc., a Delaware corporation (the
“Company”) and the other signatories hereto (each, a “Subscriber” and
collectively, the “Subscribers”). The Company and the Subscribers are
hereinafter jointly referred to as “Parties” and individually, a “Party.”
RECITALS
WHEREAS, on or about May 2, 2017, in connection with a private placement held by
the Company, each Subscriber previously entered into a Subscription Agreement
(the “Subscription Agreement”) pursuant to which such Subscriber purchased from
the Company certain shares of Series G Stock, par value $0.001 per share (the
“Series G Stock”), for the aggregate purchase price set forth opposite such
Subscriber’s name on Exhibit A attached hereto under the column heading “Initial
Investment Amount” (the “Initial Investment Amount”);
WHEREAS, the Company and the Subscribers desire to (i) amend and modify the
terms of the Series G Stock pursuant to the Amended and Restated Certificate of
Designation of the Series G Stock attached hereto as Exhibit B (the “A&R Series
G Certificate”), as set forth in Section 1, and (ii) agree to certain put and
call rights with respect to the Series G Stock, as set forth in Section 2 (the
“Put and Call Rights”);
WHEREAS, the Company desires to make certain Cash Payments (as defined below) to
the Subscribers in accordance with Section 3, and in connection therewith, the
Parties have entered into an Escrow Agreement, attached hereto as Exhibit C (the
“Escrow Agreement”), pursuant to which the Company has agreed to deposit with
the Escrow Agent the Escrow Funds (each as defined in the Escrow Agreement), to
be released pursuant to and in accordance with the terms of the Escrow
Agreement;
WHEREAS, in consideration of the Parties’ agreements contained herein with
respect to the A&R Series G Certificate, the Put and Call Rights, the Cash
Payment and the Escrow Agreement, the Company and the Subscribers desire to
compromise and settle any and all claims between them relating to the Released
Subscription Claims (as defined below) and release and forever discharge each
other from all duties, obligations, covenants and representations under or
arising out of the Released Subscription Claims and to relinquish all of their
respective rights, powers, privileges, interests and claims under or arising out
of the Released Subscription Claims, pursuant to and in accordance with the
terms of this Agreement.
AGREEMENTS
NOW THEREFORE, in consideration of the foregoing and the mutual releases and
covenants hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:
1.Amendment to Series G Stock Certificate of Designation. The Company and the
Subscribers hereby agree to amend the terms of the Series G Stock pursuant to
the A&R Series G Certificate, in order to fix the conversion rate for each share
of the Series G Stock to ten (10) shares of the Company’s common stock and make
the other amendments set forth therein. Each Subscriber hereby consents to,
approves and authorizes the A&R Series G Certificate in all respects and hereby
waives and foregoes all rights, objections, provisions and formalities relating
to such consent and approval as may be provided for under applicable law or in
the Company´s Certificate of Incorporation, the Certificate of Designation of
Rights, Powers, Preferences, Privileges and Restrictions of the Series G
Convertible Preferred Stock of the Company or any other formation or charter
document of the Company.
2.    Put and Call of Series G Stock. 
(a)    Put Right. At any time, and from time to time, following the six (6)
month anniversary of the date of this Agreement, any Subscriber holding Series G
Stock may elect to sell to the Company all or any percentage of such Series G
Stock at a price equal to $100 per share of the Series G Stock (the “Put
Price”). Such Put Price shall accrete at a rate of ten percent (10%) per annum
for a period not to exceed five (5) years.
(b)    Call Right. At any time, and from time to time, following the date of
this Agreement and provided the Company has timely made all payment due under
Section 3 below, the Company may elect to purchase all or any percentage of
Series G Shares held by any Subscriber at a price equal to $105 per share of
Series G Stock (the “Call Price). Such Call Price shall accrete at a rate of ten
percent (10%) per annum for a period not to exceed five (5) years.
(c)    Procedure. If a Subscriber or the Company wishes to exercise his, her or
its Put Right or Call Right, respectively, pursuant to this Section 1 (the
“Exercising Party”), such Exercising Party shall deliver to the other Party (the
“Non-Exercising Party”) written notice at least five (5) calendar days prior to
the date of such exercise, specifying the number of shares of Common Stock to be
included in such exercise. The closing of any sale of Series G Stock pursuant to
this Section 2 shall take place no later than thirty (30) days following receipt
of such written notice. Each Subscriber shall at the closing of any purchase and
sale consummated pursuant to this Section 2, represent and warrant to the
Company that (i) such Subscriber has full right, title and interest in and to
the Shares, (ii) such Subscriber has all the necessary power and authority and
has taken all necessary action to sell such Subscriber’s Series G Stock as
contemplated by this Section 2, and (iii) the Series G Stock being sold is free
and clear of any and all mortgages, pledges, security interests, options, rights
of first offer, encumbrances or other restrictions or limitations of any nature
whatsoever other than those arising as a result of or under the terms of this
Agreement or arising under any securities laws.
3.    Cash Payments to Subscribers. In consideration of the mutual release
contained in Section 4 and the other agreements contained herein, the Company
shall deposit funds with the Escrow Agent and instruct the Escrow Agent to pay
to each Subscriber that has executed and delivered this Agreement to the Company
by wire transfer of immediately available funds, an aggregate amount equal to
ninety percent (90%) of such Subscriber’s Initial Investment Amount according to
the following schedule and as set forth on Exhibit A attached hereto (the “Cash
Payments”):
(a)    Twenty-two and one-half percent (22.5%) of each Subscriber’s Initial
Investment Amount has previously been paid to the Escrow Agent;
(b)    Twenty-two and one-half percent (22.5%) of each Subscriber’s Initial
Investment Amount will be paid within forty (40) calendar days of the date
hereof;
(c)    Twenty-two and one-half percent (22.5%) of each Subscriber’s Initial
Investment Amount will be paid within eighty (80) calendar days of the date
hereof; and
(d)    Twenty-two and one-half percent (22.5%) of each Subscriber’s Initial
Investment Amount will be paid within one hundred and twenty (120) calendar days
of the date hereof.
If any payment is not timely made, than all the payments under this Section 3
shall immediately come due payable.
In each case of (a)-(d) of this Section 3, such payments will be delivered to
each Subscriber pursuant to the wire instructions set forth on such Subscriber’s
signature page hereto. The Parties acknowledge and agree that the Cash Payment
funds will only be released to the Subscribers by the Escrow Agent in accordance
with the payment schedule set forth in this Section 3. Notwithstanding anything
herein to the contrary, the Company’s obligations to make the Cash Payments and
the authority of the Escrow Agent to distribute the proceeds of such Cash
Payments to the subscribers shall commence the sooner of (i) filing and
effectiveness of the A&R Series G Certificate (the Company shall give notice to
the Escrow Agent as soon as such occurrence occurs); or (ii) five days after
delivery to the Company of copies of this agreement executed by a sufficient
number of Subscribers to constitute the Required Holders under the original
Certificate of Designation of the Series G Stock. The Company represents to the
Subscribers that it has already obtained the irrevocable consent of Robert F.X.
Sillerman to the amendment of the A&R Series G Certificate.
In the event the Escrow Agent is not authorized to release the first payment to
the Subscribers who execute this Agreement on or before August 2, 2017 this
agreement shall be null and void ab initio.
4.    Settlement; Mutual Release.
(a)    Settlement. By execution of this Agreement, each Subscriber acknowledges
and confirms that, effective upon the indefeasible payment of all the amounts
payable by the Company pursuant to Section 3(a) through 3(d) above, all
obligations and liabilities of the Company and its Releasees (as defined below)
relating to the Released Subscription Claims shall be deemed to be fully
satisfied. Each of the Parties acknowledges that the mutual release contained in
Section 4(b) (the “Mutual Release”) constitutes a material inducement upon which
the other Parties are relying and will rely in entering this Agreement, and each
Party agrees that any breach by such Party of the Mutual Release shall be deemed
to constitute a material breach of this Agreement by such Party. The Parties
further acknowledge and agree that this Agreement may be plead or asserted by or
on behalf of any Party as a defense and a complete bar to any action or claim
that may be brought against or involving such Party by any other Party or person
purporting to act on behalf of any other Party with respect to the Released
Subscription Claims.
(b)    Mutual Release. The Company hereby releases and discharges,
unconditionally, absolutely and forever, each Subscriber, and their respective
Releasees (as defined below) and each Subscriber hereby releases and discharges,
unconditionally, absolutely and forever, the Company and its Releasees, from and
against any and all actions, causes of action, suits, liabilities, losses,
costs, debts, dues, sums of money, accounts, reckonings, bonds, bills,
specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, damages, judgments, extents, executions, claims, and
demands whatsoever of every kind and description, whether arising under common
law, rule, regulation, statute, in law, admiralty or equity, against the Parties
and their Releasees, that the undersigned, on its own behalf and on behalf of
its heirs, executors, administrators, successors and assigns ever had, now have
or hereafter can, shall or may, have for, upon, by reason of or arising out of
the Subscription Agreement, the Offering (as defined in the Subscription
Agreement), the issuance and sale of the Series G Stock and any and all
disclosures, representations and/or warranties made in connection therewith and
any and all matters related to any of the forgoing, whether or not known or
unknown (collectively, the “Released Subscription Claims”); provided, however,
this paragraph does not and is not intended to release any Party from its
obligations under (i) this Agreement, (ii) the Escrow Agreement, (iii) the A&R
Series G Certificate, (iv) any other agreement with the Company or available to
a Subscriber with respect to any debt obligation or security of the Company
other than the Series G Stock, or (v) or any indemnification rights available to
such Subscriber under any agreement or at law or equity. For purposes hereof,
the term “Releasees” means, with respect to any Party, such Party’s heirs,
executors, administrators, parent company, holding company, subsidiaries,
successors, assigns, predecessors, past and present, officers, directors,
principals, control persons, past and present employees and registered
representatives, insurers, representatives, and attorneys.
(c)    Return of Cash Payments. In the event a Subscriber is required for any
reason to return any portion of the Cash Payments to be made pursuant to Section
3 to the Company, any successor of the Company, bankruptcy trustee, or any other
person or entity, then such Subscriber’s releases, waivers and settlements
contained in this Agreement shall be null and void ab initio and such Subscriber
will be restored to all of such Subscriber’s rights, claims, and entitlements as
they existed prior to the execution of this Agreement.
(d)    Credit for Payments. In the event that the Company defaults hereunder and
the Subscribers’ releases set forth in Section 4(b) above are voided as a result
of such default, then the Company shall be entitled to a dollar-for-dollar
credit against any future claim or amount payable to the Subscribers’ from the
Company equal to such amount actually paid to the Subscribers hereunder;
provided, that such credit shall be reduced by any amount a Subscriber is
required for any reason to return to the Company, any successor of the Company,
bankruptcy trustee, or any other person or entity; provided, further, that each
Subscriber’s future claims against the Company shall be limited in an amount
equal to such Subscriber’s initial investment pursuant to the Subscription
Agreement (net of any amounts paid to such Subscriber pursuant to this
Agreement).
5.    Representations and Warranties.
(a)    The Company hereby represents and warrants to each Subscriber and each
Subscriber, for itself only, hereby represents and warrants to the Company that:
(i)    Such Party has the power and authority to execute, deliver and carry out
the terms and provisions of this Agreement and the transactions contemplated
hereby, and, if such Party is a legal entity, has taken or caused to be taken
all necessary action to authorize the execution, delivery and performance of
this Agreement and the transactions contemplated hereby, and the representative
executing this Agreement on its behalf is authorized to do so.    
(ii)    This Agreement constitutes the valid and legally binding obligations of
such Party enforceable against such Party in accordance with its terms, except
as enforceability may be limited by principles of equity or by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally.
(iii)    Such Party is the sole owner of the actual or alleged claims, rights,
causes of action, and other matters which are released by it under Section 4 and
has not sold, assigned, pledged, transferred (or purported to have sold,
assigned, pledged, or transferred), whether by written or oral agreement,
operation of law or otherwise, any right, title, or interest in any claim
covered by the Mutual Release.
(iv)    Except as provided herein, there is no restriction, direct or indirect,
on the agreements made or the actions taken or to be taken by it pursuant to
this Agreement and there is no litigation pending or threatened against such
Party that would affect the right or ability of such Party to consummate the
transactions contemplated hereby.
(b)    Each Subscriber further represents and warrants to the Company that such
Subscriber is the sole beneficial and record owner of all of the Series G Stock
issued to such Subscriber pursuant to such Subscriber’s Subscription Agreement,
free and clear of all liens, claims, pledges, charges, defects in title,
security interests or encumbrances, whether arising under contract, by operation
of law or otherwise.
6.    Confidentiality. The Parties understand and agree that this Agreement,
including facts and circumstances and all matters related to the subject of this
Agreement, and the terms or substance of this Agreement, shall forever be deemed
confidential between the Parties. Except for tax authorities, accountants and
attorneys, and as required under the statutes, rules or regulations of any
federal or state government, government agency, court of competent jurisdiction
or securities industry self-regulatory organization, of which either Party is a
member, the Parties shall not disclose or divulge this information to others
unless required by lawful order of any court of competent jurisdiction and so as
to enforce the instant agreement. The Parties agree that they shall refrain from
making any disparaging remarks concerning the other Party. Any non-disclosure
provision in this Agreement does not prohibit or restrict the Company or the
Subscriber (or their respective attorneys) from responding to any inquiry about
this settlement or its underlying facts by the Securities and Exchange
Commission, the Financial Industry Regulatory Authority, or any other
self-regulatory organization. The restriction in this section shall no longer
apply upon the sooner of (i) two years; or (ii) the public disclosure of the
terms of this Agreement by the Company. The Company undertakes to make such
disclosures of this Agreement and the transaction contemplate herein with the
Securities and Exchange Commission as required by applicable law.
7.    Fees and Expenses. Each of the Parties will bear and is responsible for
its own costs, expenses and attorneys’ fees incurred in connection with the
negotiations, preparation, execution and implementation of this Agreement and
the transactions contemplated hereby.
8.    Acknowledgements. Each Party acknowledges and agrees that: (a) in making
its decision to execute this Agreement and to enter into the transactions
contemplated hereby and thereby, such Party has relied and will rely solely upon
the results of its independent investigation, due diligence review and
verification and the representations, warranties, terms and conditions of this
Agreement, and will not be entitled to rely on any other statements or advice
from the other Parties or their respective affiliates or representatives; (b)
each other Party has not made and is not making any express or implied
representations or warranties to the other Parties, except as expressly set
forth in this Agreement; (c) this Agreement is executed voluntarily by it,
without duress or undue influence on the part of, or on behalf of it; (d) it has
had the opportunity to receive, and has in fact received, representation by
counsel of its choice in the negotiation for, and in the performance and
execution of, this Agreement; (e) it has read this Agreement, had the terms of
this Agreement fully explained to it by its counsel and is fully aware of the
contents of this Agreement and the legal effect thereof, and (f) the
consideration upon receipt by such Party will be actual and adequate. Each
Subscriber further acknowledges and agrees that, in making its decision to
execute this Agreement, (x) it is not relying on the Company to provide it with
any information, facts, projections, forecasts, analysis, documents or materials
that may be relevant to such decision and is making its own decision without any
such reliance, and (y) the Company has made no representation as to the
Company’s financial condition or the treatment of the payments to be made
hereunder by any court of competent jurisdiction.
9.    Tax Liability. No Party has made any promises or representations to
another Party regarding its or their tax liability, if any, for the payments
made in accordance with this Agreement. Each Party is solely responsible for
accounting for that Party’s tax liability and complying with all tax codes and
regulations with respect to the receipt of the funds paid and other
consideration made pursuant to this Agreement
10.    Jointly Drafted. The Parties and their respective counsel mutually
contributed to the preparation of this Agreement and have had the opportunity to
review and revise same. No provision of this Agreement shall be construed
against any Party because that Party or its counsel drafted the provision. All
terms of this Agreement shall be construed equally as to all Parties.
11.    Entire Agreement. This Agreement contains the entire agreement and
understanding concerning the subject matter hereof between the Parties and
supersedes and replaces all prior negotiations, proposed agreement and
agreements, written or oral. Each of the Parties hereto acknowledges that none
of the Parties hereto, agents or counsel of any Party, has made any promise,
representation or warranty whatsoever, express or implied, not contained herein
concerning the subject hereto, to induce it to execute this Agreement and
acknowledges and warrants that it is not executing this Agreement in reliance on
any promise, representation or warranty not contained herein.
12.    No Third Party Beneficiaries.  This Agreement is made and entered into
for the sole protection and benefit of the Parties and their Releasees and no
other person or entity shall have any right of action hereon, right to claim any
right or benefit from the terms contained herein, or be deemed a third party
beneficiary hereunder.
13.    Notices. Any notice provided for herein shall be in writing and shall be
deemed sufficiently given on the earlier to occur of the date of personal
delivery, the date of receipt or three (3) days after posting by overnight
courier or registered or certified mail, postage prepaid, addressed as follows:
If to the Company:    Function(x) Inc.
902 Broadway, 11th Floor
New York, New York 10010
Telephone No.:(212) 231-0092
Attention: Mitchell Nelson
E-mail: Mitchell@functionxinc.com
If to any Subscriber to the respective address set forth on the counterpart
signature page of this Agreement signed by such Subscriber.
14.    Amendments. This Agreement may not be modified or amended in any manner
except by an instrument in writing specifically stating that it is a supplement,
modification or amendment to the Agreement and signed by each of the Parties
hereto against whom such modification or amendment shall be claimed to be
effective.
15.    Enforceability. Should any provision of this Agreement be declared or be
determined by any court or tribunal to be illegal or invalid, the validity of
the remaining parts, terms or provisions shall not be affected thereby and said
illegal or invalid part, term or provision shall be severed and deemed not to be
part of this Agreement.
16.    Governing Law; Consent to Jurisdiction. This Agreement shall be
interpreted solely pursuant to the laws of the State of New York, exclusive of
its conflicts of laws principles. Each of the Parties hereto irrevocably submits
to the exclusive jurisdiction of the courts of the State of New York, for the
purposes of any suit, action, or other proceeding arising out of this Agreement
or any transaction contemplated hereby.
17.    WAIVER OF JURY TRIAL. THE PARTIES WAIVE ANY RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT
AND AGREE THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND
NOT BEFORE A JURY.
18.    Counterparts; Headings. This Agreement may be executed in facsimile
counterparts, each of which, when all Parties have executed at least one such
counterpart, shall be deemed an original, with the same force and effect as if
all signatures were appended to one instrument, but all of which together shall
constitute one and the same Agreement. The headings contained in this Agreement
are inserted only for reference as a matter of convenience and in no way define,
limit or describe the scope or intent of this Agreement, and will not affect in
any way the construction, meaning or interpretation of this Agreement.
19.    Further Assurances. Each Party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as any other
Party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
[signature pages follow]



IN WITNESS WHEREOF, the Parties hereto have executed this Agreement effective as
of the date first above written.
Function(x) Inc.


By:     
Robert F.X. Sillerman
Chief Executive Officer


    
Signature of the Subscriber
(Entities please provide the signature of the
Subscriber’s duly authorized signatory.)


    
Name of the Subscriber [please print]


    
Name of Signatory (Entities only)


    
Title of Signatory (Entities only)


$    
Subscriber’s Initial Investment Amount


Wire Instructions: [●]

Exhibit A


Subscriber
Subscriber’s Initial Investment Amount
First Payment
(previously made)
Second Payment
(within 40 calendar days of the date hereof)
Third Payment (within 80 calendar days of the date hereof)
Fourth Payment (within 120 calendar days of the date hereof)
Jim Christodoulis




$
$
$
$
$
Kevin J. Poor




$
$
$
$
$
Ahaka Acquisitions Inc.




$
$
$
$
$
Acquisition Group Limited




$
$
$
$
$
John Ford




$
$
$
$
$
Paradox Capital Partners LLC




$
$
$
$
$
Michael H. Ference




$
$
$
$
$
John O'Rourke Sr.




$
$
$
$
$
ATG Capital LLC




$
$
$
$
$
MH Investments Trust




$
$
$
$
$
Horberg Enterprises LP




$
$
$
$
$
John Lemak IRA




$
$
$
$
$
JSL Kids Partners




$
$
$
$
$
Rexford Capital LLC




$
$
$
$
$
Iroquois Master Fund Ltd




$
$
$
$
$
Iroquois Capital Investment Group LLC




$
$
$
$
$
Osher Capital Partners LLC




$
$
$
$
$
Alpha Capital Anstalt




$
$
$
$
$
Richard Molinsky




$
$
$
$
$
Total
$
$
$
$
$





        